DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection is necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pu et al., US PG-Pub 2017/0228068, hereinafter Pu, in view of Park et al., US P-Pub 2018/0032188, hereinafter Park, and Abe et al., US PG-Pub 2019/0265824, hereinafter Abe.
Regarding Claim 1, Pu teaches an electronic device (Abstract) comprising: 
a display panel ([0066]) having an active area (the area within dashed line box 100; Fig. 2, and corresponding descriptions; [0050]-[0051]) and a peripheral area disposed around the active area (the area outside of the dashed line box 100; Fig. 2, and corresponding descriptions; [0050]-[0051]), 
touch electrodes 11) disposed in the active area (Fig. 2, and corresponding descriptions; [0050]-[0051]); and 
a first sensing line (touch electrode signal line 30’) connected to one of the plurality of sensing electrodes (Figs. 2 and 11-13, and corresponding descriptions; [0003]), the first sensing line comprising a first portion (first vertical portion 111; [0046]) disposed in the peripheral area (Figs. 2-5, and corresponding descriptions; [0051]), a second portion (horizontal portion 113; [0046]) extending from the first portion and disposed in the active area (Figs. 2-5, and corresponding descriptions; [0051]), and a third portion (second vertical portion 112; [0046]) extending from the second portion and disposed in the peripheral area (Figs. 2-5, and corresponding descriptions; [0048], [0051]).
However, Pu does not explicitly teach the active area in which a plurality of pixels are disposed.
Park teaches the active area in which a plurality of pixels (Park: plurality of pixels PX) are disposed (Park: display area DA).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine prior art elements of a pixel in a display area in Park with a touch sensitive display as taught by Pu according to known methods to yield the predictable result of having a touch sensitive display device (Park: [0108]-[0110]).
However, Pu, as modified by Park, does not explicitly teach wherein the second portion of the first sensing line in the active area is connected between the first portion and the third portion of the first sensing line in the peripheral area.
Abe: Fig. 5, and corresponding descriptions; [0063]-[0067]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the line design taught by Abe into the device taught by Pu, as modified by Park, in order to reduce parasitic capacitance (Abe: [0064]), thereby creating a higher quality user experience.
Regarding Claim 2, Pu, as modified by Park and Abe, teaches the electronic device of claim 1, further comprising a second sensing line (Pu: touch electrode signal line 30’) connected to another of the plurality of sensing electrodes (Pu: touch electrodes 11) and comprising a fourth portion (Pu: first vertical portion 111; [0046]) disposed in the peripheral area (Pu: Figs. 2-5, and corresponding descriptions; [0051]), a fifth portion (Pu: horizontal portion 113; [0046]) extending from the fifth portion and disposed in the active area (Pu: Figs. 2-5, and corresponding descriptions; [0051]), and a sixth portion (Pu: second vertical portion 112; [0046]) extending from the fifth portion and disposed in the peripheral area (Pu: Figs. 2-5, and corresponding descriptions; [0051]), 
wherein the fourth portion of the second sensing line in the active area is closer to the peripheral area than the second portion of the first sensing line in the active area when viewed in plane (Pu: Figs. 2-5, and corresponding descriptions; [0051]-[0058]).
Regarding Claim 3, Pu, as modified by Park and Abe, teaches the electronic device of claim 2, wherein the second portion of the first sensing line in the active area Pu: Fig. 5, and corresponding descriptions; [0046], [0053]-[0055]).
Regarding Claim 4, Pu, as modified by Park and Abe, teaches the electronic device of claim 2, wherein the second portion of the first sensing line in the active area has a width less than that of the fifth portion of the second sensing line in the active area (Pu: Fig. 5, and corresponding descriptions; [0046], [0053]-[0055]).
Regarding Claim 5, Pu, as modified by Park and Abe, teaches the electronic device of claim 2, wherein the second portion of the first sensing line in the active area has resistance greater than that of the fifth portion of the second sensing line in the active area (Pu: Fig. 5, and corresponding descriptions; [0046], [0053]-[0055], noting the change in the lengths causes the second portion to have a higher resistance).
Regarding Claim 6, Pu, as modified by Park and Abe, teaches the electronic device of claim 2, wherein each of the second portion of the first sensing line in the active area and the fifth portion of the second sensing line in the active area has a mesh structure (Park: Figs. 8A-24, and corresponding descriptions; specifically, [0149]-[0150]).
Regarding Claim 7, Pu, as modified by Park and Abe, teaches the electronic device of claim 6, wherein a mesh line of the second portion of the first sensing line in the active area has a width equal to or less than that of a mesh line of the fifth portion of the second sensing line in the active area (Pu: [0053]-[0054]; Park: Figs. 10A-24, and corresponding descriptions; specifically, [0169]).
Regarding Claim 8, Pu, as modified by Park and Abe, teaches the electronic device of claim 1, wherein each of the plurality of sensing electrodes comprises a Pu: Figs. 2-5 and 11-13, and corresponding descriptions; [0046], [0053]-[0055]; Park: Figs. 10A-24, and corresponding descriptions, showing a plurality of sensing and connection patterns), and the second portion of the first sensing line in the active area and the plurality of sensing patterns are disposed on a same layer and comprise a same material (Pu: Figs. 2-5 and 11-13, and corresponding descriptions; [0046], [0053]-[0055]; Park: Figs. 8A, 10A-24, and corresponding descriptions).
Regarding Claim 10, Pu, as modified by Park and Abe, teaches the electronic device of claim 1, wherein each of the plurality of sensing electrodes comprises a plurality of sensing patterns and a plurality of connection patterns (Pu: Figs. 2-5 and 11-13, and corresponding descriptions; [0046], [0053]-[0055]; Park: Figs. 10A-24, and corresponding descriptions, showing a plurality of sensing and connection patterns), and the second portion of the first sensing line in the active area is disposed at a different level from the plurality of sensing patterns in a cross-sectional view (Pu: Figs. 2-5 and 11-13, and corresponding descriptions; [0046], [0053]-[0055]; Park: Figs. 8A, 10A-24, and corresponding descriptions).
Regarding Claim 11, Pu, as modified by Park and Abe, teaches the electronic device of claim 1, wherein a boundary is disposed between the active area and the peripheral area (Park: Figs. 4A-5A, and corresponding descriptions; [0093]-[0097]), and the boundary comprises a partially curved boundary (Park: Figs. 4A-5A, and corresponding descriptions; [0093]-[0097]).
Regarding Claim 12, Pu, as modified by Park and Abe, teaches the electronic device of claim 11, wherein the second portion of the first sensing line in the active area Park: Figs. 4A-5A, and corresponding descriptions; [0093]-[0097]).
Regarding Claim 13, Pu, as modified by Park and Abe, teaches the electronic device of claim 11, further comprising a second sensing line connected to another of the plurality of sensing electrodes and spaced apart from the second portion by the partially curved boundary therebetween (Park: Figs. 4A-5A, and corresponding descriptions; [0093]-[0097]).
Regarding Claim 15, Pu teaches an electronic device (Abstract) comprising: 
a display panel ([0066]) having an active area (the area within dashed line box 100; Fig. 2, and corresponding descriptions; [0050]-[0051]) configured to display an image ([0066], noting a display would inherently display an image), a peripheral area disposed around the active area (the area outside of the dashed line box 100; Fig. 2, and corresponding descriptions; [0050]-[0051]); and 
a sensor comprising a plurality of sensing electrodes (touch electrodes 11) disposed in the active area (Fig. 2, and corresponding descriptions; [0050]-[0051]) and a plurality of sensing lines (touch electrode signal line 30’) electrically connected to the plurality of sensing electrodes, respectively (Figs. 2 and 11-13, and corresponding descriptions; [0003]), 
wherein the plurality of sensing lines comprise a first sensing line (touch electrode signal line 30’) electrically connected to one of the plurality of sensing electrodes (Figs. 2 and 11-13, and corresponding descriptions; [0003]), 
wherein: 
first vertical portion 111; [0046]) disposed in the peripheral area (Figs. 2-5, and corresponding descriptions; [0051]), a second extension portion (second vertical portion 112; [0046]) disposed in the peripheral area (Figs. 2-5, and corresponding descriptions; [0048], [0051]), and a connection portion (horizontal portion 113; [0046]) disposed in the active area (Figs. 2-5, and corresponding descriptions; [0051]), and 
the connection portion of the first sensing line is spaced apart from the peripheral area when viewed in plane (Figs. 2 and 11-13, and corresponding descriptions; [0003]).
However, Pu does not explicitly teach a partially curved boundary between the active area and the peripheral area; and the connection portion of the first sensing line is spaced apart from the peripheral area by the partially curved boundary therebetween when viewed in plane.
Park teaches a partially curved boundary between the active area and the peripheral area (Park: Figs. 4A-4B, and corresponding descriptions; [0093]-[0097]); and 
the connection portion of the first sensing line (Park: first connection parts CP1) is spaced apart from the peripheral area by the partially curved boundary therebetween when viewed in plane (Park: Figs. 4A-5A, and corresponding descriptions; [0093]-[0097]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the curved display taught by Park into the device taught by Pu in order to display a sub-image not in the primary display area (Park: [0097]), thereby providing a higher quality user experience.	

Abe teaches the connection portion disposed in the active area and connected between the first extension portion in the peripheral area and the second extension portion in the peripheral area (Abe: Fig. 5, and corresponding descriptions; [0063]-[0067])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the line design taught by Abe into the device taught by Pu, as modified by Park, in order to reduce parasitic capacitance (Abe: [0064]), thereby creating a higher quality user experience
Regarding Claim 16, Pu, as modified by Park and Abe, teaches the electronic device of claim 15, wherein: 
the plurality of sensing lines further comprise a second sensing line (Pu: touch electrode signal line 30’) electrically connected to another of the plurality of sensing electrodes (Pu: touch electrodes 11), 
a connection portion of the second sensing line (Pu: Figs. 2 and 11-13, and corresponding descriptions; [0003]; Park: second connection parts CP2) is disposed between the partially curved boundary (Park: Figs. 4A-5A, and corresponding descriptions; [0093]-[0097]) and the connection portion of the first sensing line when viewed in plane (Pu: Figs. 2 and 11-13, and corresponding descriptions; [0003]), and 
the connection portion of the second sensing line has a resistance value less than that of the connection portion of the first sensing line (Pu: Figs. 2 and 11-13, and ; noting how the connection portion of the second sensing line is shorter in distance from the driving portion than the connection portion of the first sensing line and, as such, would have a lower resistance value).
Regarding Claim 17, Pu, as modified by Park and Abe, teaches the electronic device of claim 16, wherein the connection portion of the first sensing line has a length greater than that of the connection portion of the second sensing line (Pu: Figs. 2 and 11-13, and corresponding descriptions; noting how the connection portion of the second sensing line is shorter in distance from the driving portion than the connection portion of the first sensing line and, as such, would have a lower resistance value).
Regarding Claim 18, Pu, as modified by Park and Abe, teaches the electronic device of claim 16, wherein the connection portion of the first sensing line has a width less than that of the connection portion of the second sensing line (Pu: Figs. 2-5 and 11-13, and corresponding descriptions; [0046], [0053]-[0055]).
Regarding Claim 19, Pu, as modified by Park and Abe, teaches the electronic device of claim 16, wherein each of the connection portion of the first sensing line and the connection portion of the second sensing line has a mesh structure (Park: Figs. 8A-24, and corresponding descriptions; specifically, [0149]-[0150]), and a mesh line of the connection portion of the first sensing line has a width equal to or less than that of a mesh line of the connection portion of the second sensing line (Pu: [0053]-[0054]; Park: Figs. 10A-24, and corresponding descriptions; specifically, [0169]).
Regarding Claim 20, Pu, as modified by Park and Abe, teaches the electronic device of claim 16, wherein each of the plurality of sensing electrodes comprises a plurality of sensing patterns and a plurality of connection patterns (Pu: Figs. 2-5 and 11-13, and corresponding descriptions; [0046], [0053]-[0055]; Park: Figs. 10A-24, and corresponding descriptions, showing a plurality of sensing and connection patterns), and the connection portion of the first sensing line, the connection portion of the second sensing line, and the plurality of sensing electrodes are disposed on a same layer or are disposed at different levels in a cross-sectional view (Pu: Figs. 2-5 and 11-13, and corresponding descriptions; [0046], [0053]-[0055]; Park: Figs. 8A, 10A-24, and corresponding descriptions).
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pu, as modified by Park and Abe, as applied to claim 1 or 8 above, and further in view of Hirakata et al., US PG-Pub 2015/0138041, hereinafter Hirakata.
Regarding Claim 9, Pu, as modified by Park and Abe, teaches the electronic device of claim 8. However, Pu, as modified by Park and Abe, does not explicitly teach further comprising a dummy electrode disposed between the second portion of the first sensing line in the active area and the plurality of sensing patterns.
Hirakata teaches a dummy electrode (Hirakata: [0168]) disposed between the second portion of the first sensing line in the active area and the plurality of sensing patterns (Hirakata: [0168]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the dummy electrode taught by Hirakata into the device taught by Pu, as modified by Park and Abe, in order to allow the areas of a region having different transmittances to be reduced (Hirakata: [0168]
Regarding Claim 14, Pu, as modified by Park and Abe, teaches the electronic device of claim 1, wherein the display panel is bent with respect to: 
a first bending axis extending in a first direction (Park: bending area BA1 extending in a vertical direction); 
a second bending axis extending in the first direction (Park: bending area BA2 extending in a vertical direction) and spaced apart from the first bending axis in a second direction intersecting the first direction (Park: Fig. 4B, and corresponding descriptions, showing the bending area BA2 is spaced apart from bending area BA1 in the vertical direction);
wherein the active area overlaps the first bending axis, the second bending axis (Park: Fig. 4B, and corresponding descriptions, showing the display area DA overlaps the vertical axis of the bending areas).
However, Pu, as modified by Park and Abe, does not explicitly teach a third bending axis extending in the second direction; and a fourth bending axis extending in the second direction and spaced apart from the third bending axis in the first direction, wherein the active area overlaps the first bending axis, the second bending axis, the third bending axis, and the fourth bending axis when viewed in plane.
Hirakata teaches a third bending axis extending in the second direction (Hirakata: Figs. 2B2 and 7A-7B, and corresponding descriptions; third display region 113, showing the third display region is bent along the horizontal axis); and 
a fourth bending axis extending in the second direction (Hirakata: Figs. 2B2 and 7A-7B, and corresponding descriptions; fifth display region 115, showing the fifth display region is bent along the horizontal axis) and spaced apart from the third bending Hirakata: Figs. 2B2 and 7A-7B, and corresponding descriptions, showing the fifth display region is spaced apart from the third display region in the horizontal direction), 
wherein the active area overlaps the first bending axis (Hirakata: second display region 112), the second bending axis (Hirakata: fourth display region 114), the third bending axis, and the fourth bending axis when viewed in plane (Hirakata: Figs. 2B2 and 7A-7B, and corresponding descriptions, showing the display areas overlap each bending axis)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the multiple bending axis taught by Hirakata into the device taught by Pu, as modified by Park and Abe, in order to allow for specific application operations (Hirakata: [0067]-[0071]), thereby providing a more intuitive operation, thus, obtaining a more user-friendly human interface (Hirakata: [0071]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627